[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 06-10806                   JUNE 14, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                   D. C. Docket No. 05-80875-CV-WJZ

ANNA DINARDO,
AUGUSTA DINARDO,
VICTORIA DINARDO,


                                                     Plaintiffs-Appellants,

                                  versus

KAREN M. MILLER, Honorable,
Palm Beach County Circuit
Court Judge,

                                                    Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                             (June 14, 2006)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.
PER CURIAM:

      The district court’s final order of dismissal is affirmed. See D.C. Ct. of

Appeals v. Feldman, 460 U.S. 462, 482–88, 103 S. Ct. 1303, 1315–18 (1983);

Rooker v. Fidelity Trust Co., 263 U.S. 413, 415–16, 44 S. Ct. 149, 150 (1923);

Goodman ex rel. Goodman v. Sipos, 259 F.3d 1327, 1332 (11th Cir. 2001); Siegel

v. LePore, 234 F.3d 1163, 1172 (11th Cir. 2000) (en banc) (“The Rooker-Feldman

doctrine provides that federal courts, other than the United States Supreme Court,

have no authority to review the final judgments of state courts. The doctrine

extends not only to constitutional claims presented or adjudicated by a state court,

but also to claims that are inextricably intertwined with a state court judgment. A

federal claim is inextricably intertwined with a state court judgment if the federal

claim succeeds only to the extent that the state court wrongly decided the issues

before it.”) (internal quotations and citations omitted).

      AFFIRMED.




                                           2